While I concur with the conclusions reached by the majority in affirming the judgment of the trial court, I write separately to point out that our decision is in accordance with State v. Albert
(1997), 124 Ohio App.3d 225, where we stated:
  Because R.C. 2929.19(B) requires the trial court to make a finding that gives its reasons for selecting the sentence imposed if it imposes consecutive sentences, we vacate the order of consecutive sentences and remand this matter to the court for the purpose of reconsidering this matter and, if it decides to impose consecutive sentences, making the statutorily required finding.
Accordingly, I concur.